DENY in part, DISMISS in part; and Opinion Filed November 18, 2013.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01468-CV

                     IN RE BABU SAMUEL KALLUVILAYIL, Relator

                 Original Proceeding from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F91-00956-TH

                             MEMORANDUM OPINION
                        Before Justices Moseley, Lang-Miers, and Evans
                                Opinion by Justice Lang-Miers
       In this original proceeding, relator contends the trial court has violated a ministerial duty

by not ruling on relator’s motions for post-conviction DNA testing, discovery, appointment of

counsel, free copies of the record, and his indigence. Relator also contends the trial court

violated a ministerial duty by not making findings of facts and conclusions of law or having an

evidentiary hearing on his application for post-conviction writ of habeas corpus.

       Relator has the burden to show he is entitled to mandamus relief by showing (1) the act

he seeks to compel is ministerial and does not involve a discretionary or judicial decision, and

(2) he has no adequate remedy at law. See Simon v. Levario, 306 S.W.3d 318, 320 (Tex. Crim.

App. 2009) (orig. proceeding). Relator did not attach to his petition any of the motions he

contends he has filed and the trial court has failed to rule on. Thus, we conclude relator has not

shown he is entitled to mandamus relief. See id.; see also TEX. R. APP. P. 52(k).
       Moreover, this Court has no jurisdiction over relator’s complaints regarding the trial

court’s failure to make findings of fact or conduct an evidentiary hearing on his application for

post-conviction writ of habeas corpus. See TEX. CODE CRIM. PROC. ANN. arts. 11.05, 11.07

(West 2005); In re McFee, 53 S.W.3d 715, 717–18 (Tex. App.––Houston [1st Dist.] 2001, orig.

proceeding) (per curiam).

       Accordingly, we dismiss relator’s complaints regarding his post-conviction writ of

habeas corpus for want of jurisdiction. We deny relator’s petition for writ of mandamus to the

extent he complains of the trial court’s failure to rule on his motions.




                                                       /Elizabeth Lang-Miers/
                                                       ELIZABETH LANG-MIERS
                                                       JUSTICE



131468F.P05




                                                 –2–